Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 27 July 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     observations generales sur la maniere
                     
                  de passer sur l’isle 
                        de newyork 27 juillet 1781
                  
                     Si l’on considere la nature du local dans la partie septentrionale de l’isle de newyork, on reconnoitra, je pense, que Ce n’est pas une Chose fort difficile que de prendre poste de l’autre Coté de Spitten duvil 
                      
                     creek. on peut etablir sur la montagne qui est de Ce Cote cy du creek, des batteries si fortes que l’on voudra avec lesquels on forcera bientot l’ennemy d’abandonner le fort Charles et des lors on sera maitre de King’s bridge.  l’ouvrage sur Cox hill est tres peu de chose par luy même et sera facilement enlevé l’epée à la main, si toutefois l’ennemy y restoit aprés l’evacuation ou la prit du fort Charles.  Ce que je ne Crois pas. l’etat faible dans lequel il laisse Ce fort sur Cox hill nous montre quils ne se proposent nullement de defendre cette partie avancée de l’isle.  leur veritable front de defense est depuis laurel hill jusqu’au fort tryon.  
                  Supposons donc que nous sommes maitres de King’s bridge et même que nous avons pris poste de l’autre Coté, il s’agit maintenant de voir Comment nous penetrerons en avant.  Considerant la pente du terrain en avant des forts laurel hill et tryon sa nature pierreuse à Ce quil me semble, et la position de Ces forts entre eux qui est telle que les tranchées qu’on Conduiroit vers l’un seroient vus de revers et à dos par l’autre, je pense qu’il n’est pas gran praticable de les attaquer Regulierement, qu’il faut le faire de vive force.  Sans doute on s’y prenant Comme il faut on peut Reussir, mais pourtant Cela est hazardeux.  ainsi je prefererois la maniere suivante de sétablir sur l’isle de newyork.  C’est de passer en batteaux la Riviere d’harlem et de prendre porte hardiment entre newyork et le fort washington dans quelque endroit qu’on ne peut veritablement determiner que quand on sera sur l’isle.  
                  La grande difficulte est Celle de debarquer et prendre pied.  sur Cela il faut Considerer deux Cas.  Celuy ou nous aurions une flotte francoise dans le sound et Celuy où nous n’en aurions pas.  dans le premier nous n’avons pas à Craindre d’etre troublé dans la Riviere d’harlem par les vaisseaux galeres ou batteaux armés de l’ennemy. nous aurons une bien plus grande quantité de bateaux pour passer nos troupes  nous pouvons choisir le lieu du debarquement sur une bien plus grande etendue de terrain et par consequant à le surprendre bien plus aisement; nous aurons bien moins de troupes à Craindre pour nous Combattre de l’autre Coté parceque l’ennemy peut moins se degarnir sur longue island et à newyork même. la Reussite me paroit donc très probable, elle l’est beaucoup moins assurement dans le second Cas Celuy où nous n’avons pas de flotte françoise dans le sound, mais elle ne me paroit pas encore impossible avec beaucoup de troupes et beaucoup de temps. 
                  La Riviere d’harlem depuis laurel hill jusqu’à morissania n’est pas asses large pour permettre a des batiments armés d’y Rester Contre les batteries que nous pouvons etablir de distance en distance sur le Coté est ainsi si nous avions un nombre considerable de bateaux, si on peut les faire arriver secretement par terre 
                     ou bien à partir du lieu qu’on auroit choisi pour s’embarquer, en Reunissant d’ailleurs tous les moyens qui servent à tromper l’ennemy, je pense que l’entreprise Reussiroit.  Car il faut songer que de son Coté il ne laisse pas d’etre dans une situation embarassante.  S’il Repand ses troupes sur toute  l’etendûe du terrain où nous pouvons debarquer il ne sera en force nulle part, s’il les Rassemble en un seul endroit, nous pouvions debarquer  toutes nos troupes, de nous former et de marcher a luy, et Comme nous devons luy estre Considerablement superieure par le nombre ou nous le detruirons ou l’obligerons a se Retirer. il ne faut que l’efrayer ensuite de se voir les trois forts washington, laurel hill et tryone derriere soy occupés par l’ennemy. Il ne sera question que de  et  porter Convenablement un Corps pour observer et tenir en Respect leurs garrison, jusqu’a  ce qu’on ait les moyens de les attaquer  s’il en est besoin,  
                  Car je penche a Croire que sitot que l’ennemy nous verroit etably sur L’isle il se hateroit dévacuer ces forts par la Riviere du nord. 
                  La premiere Chose Comme de Raison à faire des qu’on seroit sur l’isle et qu’on n’auroit plus d’ennemi à une certaine distance est de Choisir le lieu le plus propre pour la Communication avec Ce Coté cy  si les anglois n’evacuoient pas les forts et que l’attaque qu’on en tenteroit de rive 
                      au moins de laurel hill ne Reussit pas, il faut avouer que Ce ne seroit pas une petite difficulte de passer le gros Canon et les munitions &a pour prevenire tout accident,  les troupes debarquées devroient avoir pour 10 ou 12 jours de  avec elle.  
               Nombre de troupes à debarquerQuoique Ce soit une Chose dangereuse pour l’ennemy que de tirer des new york la plus grande partie de ses forces pour s’opposer à notre debarquement ou nous venir    embattre apres, parce qu’en Cas de defaite, il exposeroit la ville à estre prise d’emblée  Cependant il pourroit le faire s’il voyoit quelque apparence de succès.  nous devons donc luy estre Considerablement Superieur et vu que l’ennemy a sur nous de grands avantages tels que la Connoissance du local, des dispositions qu’il peut preparer d’avance ou qu’en Cas de malheur nous n’avons pas de Retraite ou du moins elle est fort difficile, je voudrois que Cette superiorite fut à peu près du double.  ainsi supposant que les anglois ont dans ce moment-ci 8000 de troupes, Reguliers et autres, supposant de plus que dans le Cas ou nous n’avons pas de flotte francoise dans le sound, il peut marcher à nous avec 5000 hommes, j’en voudrois debarquer 10000 sur l’isle-il nous faut de plus de Ce Cote cy d’harlem un autre Corps Considerable pour assurer notre Communication, nos subsistances et si l’on Considere la multitude de postes qu’il exige pour sa surete le long du sound de la Riviere du nord et vis a vis de King’s bridge tant que l’ennemy seroit maitre des forts, je ne crois pas que Ce corps doive estre moindre que 5 a 6000 hommes. au Reste Ce nombre ne doit pas nous faire perdre, parcequ’après tout supposant 8 mille hommes dans newyork, il ne seroit pas Raisonnable d’en entreprendre le siege sans flotte avec moins de vingt et je pense que si on ne peut l’entreprendre, il ne faut pas passer par l’isle.
                  